Citation Nr: 0802366	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for generalized anxiety disorder, from August 28, 
1991, to July 8, 1999, and to an initial rating in excess of 
60 percent for the disorder from July 9, 1999.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from April 7, 1966, to June 
14, 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Board denied the veteran's appeal in a 
February 2006 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in June 2006, the Court vacated 
the Board's February 2006 decision and remanded the case to 
the Board for development consistent with the Joint Motion 
for Remand (JMR).

In February 2007, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


REMAND

In correspondence received from the veteran's attorney in 
November 2007, a videoconference hearing before the Board was 
requested.  The request for such a hearing has not been 
withdrawn.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before the Board 
in accordance with the docket number of 
this appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



